                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROBERT J. LUMPKIN,                                  CASE NO. C17-1644-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    HECTOR YANES, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The Court DIRECTS Courthouse Security to allow Defendants in the above-captioned
18   case to bring food and drink into the courthouse for the duration of the trial, which begins on
19   Monday, July 1, 2019.
20          DATED this 27th day of June 2019.
21                                                          William M. McCool
                                                            Clerk of Court
22

23                                                          s/Tomas Hernandez
                                                            Deputy Clerk
24

25

26


     MINUTE ORDER
     C17-1644-JCC
     PAGE - 1
